The congregation of New Chapel Baptist Church undertook to build a new church building in Plymouth. The trustees from time to time borrowed money from the plaintiffs and secured the loans by mortgages or deeds of trust on the church property. They also contracted with Getsinger and others for lumber, cement, brick, electrical equipment and other material to be used in the construction of the building. Pleadings were filed and controverted issues of fact were raised.
This appeal is controlled by the principle announced in Seip v. Wright,173 N.C. 14, and in many other cases: "Where it will not harm the defendant to continue the injunction and may cause great injury to the plaintiff, if it is dissolved, the court generally will restrain the party until the final hearing."
The judgment is
Affirmed.